Citation Nr: 1537624	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased initial rating for migraine headaches, rated at 10 percent prior to February 28, 2011 and at 30 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The August 2008 rating decision, in pertinent part, granted service connection for migraine headaches and assigned a noncompensable rating effective August 1, 2008.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In June 2009, the RO granted an increased initial rating of 10 percent for migraine headaches, effective August 1, 2008.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.

When the case was last before the Board in September 2014, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for migraine headaches.  Subsequently, in a January 2015 rating decision the RO granted an increased rating of 30 percent, effective February 28, 2011.


FINDING OF FACT

In giving the Veteran the benefit of the doubt, the Veteran's migraine headaches have been manifested by monthly prostrating attacks throughout the appeal period; however, the preponderance of the evidence shows the disability is not manifested by prolonged, completely debilitating prostrating attacks productive of severe economic inadaptability.
 

CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no more, for migraine headaches are met throughout the entire initial evaluation period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326 (2015).  In March 2008 and May 2009 the Veteran received notice of the information and evidence required for service connection, to include notification of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in September 2008 with respect to his migraine headaches, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in April 2008, February 2010, and January 2015; when considered together, the record does not reflect that these examinations were inadequate for rating purposes.  The examinations, when considered together, were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Texas Veterans Commission.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and severity of his disability currently on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2014 remand.  Specifically, the September 2014 Board remand instructed the RO to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected migraine headaches.  The Board finds that the RO has complied with the Board's instructions and that the January 2015 VA examination report substantially complies with the Board's September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Analysis

The Veteran is in receipt of a 10 percent rating for his migraine headaches prior to February 28, 2011 and a 30 percent rating beginning on that date under Diagnostic Code 8100. 

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating for migraine headaches is warranted where there are characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The phrase "productive of economic inadaptability" does not require that a veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating is warranted throughout the appeal. 

On VA examination in April 2008, the Veteran reported headaches once a month that last for three hours.  He reported that when he has a headache, he cannot see, he is excruciatingly sensitive to sound and light, and he cannot get out of bed.  The Veteran reported using Excedrin Migraine and Motrin.

A February 2010 VA examination report notes that the Veteran has migraine headaches which occur less than every two months.  It was noted that the Veteran does not use continuous medication.  It was also noted that the headaches last for minutes and do not interfere with activities.

At the Travel Board hearing the Veteran argued that the February 2010 VA examination is inaccurate.  He stated that at that examination he reported what he always has, that he has had one intense migraine headache a month since 1988.  During such headache episode the Veteran cannot tolerate light or noise, he cannot concentrate, and cannot do anything.  He has two or three other headache episodes a month which he can stop from becoming full blown prostrating attacks.  The Veteran reportedly felt that the February 2010 VA examiner was not listening to the Veteran's elaboration on his symptoms, and instead was merely checking boxes on a list.

A February 2011 statement from the Veteran's wife indicates that the Veteran has intense migraines during which time he needs to be in bed in the dark without noise.  

The January 2015 VA examination report reflects that the Veteran reported having migraine headaches since 1988.  He stated that he would get about one headache a month but was not given migraine headache specific medication.  He now reported three to four episodes a month, one of which is severe.  He has missed two days of work in the last year due to the severity of his headaches.  His headaches last no less than two hours and up to four hours.  He takes Sumatriptan and Excedrin as needed.  The Veteran reported pulsating pain, pain on both sides of his head, and pain localized to one side.  He also reported nausea, sensitivity to light and sound, and vision changes during headaches.  The Veteran stated that during a headache he cannot concentrate or do anything.  The examiner noted that the Veteran has characteristic prostrating attacks once a month.  The prostrating attacks were noted to last less than a day.  The examiner opined that the Veteran does not have very prostrating and prolonged attacks of migraine headache pain productive of severe economic inadaptability.  

Based on this evidence of prostrating attacks of migraine headache pain each month, the Board finds that the evidence supports a rating of 30 percent throughout the appeal.  While the February 2010 VA examination does not necessarily support this rating, the Veteran has indicated that what was reported by the examiner during that examination was not accurate.  Instead, the Veteran maintains that he has one severe, prostrating migraine headache a month since 1988.  Therefore, in giving the Veteran the benefit of the doubt, and in finding his reported symptoms/frequency and severity of symptoms credible, the Board finds that a 30 percent rating is warranted throughout the initial evaluation period.  

A maximum rating of 50 percent is not warranted as the Veteran does not have completely prostrating and prolonged attacks productive of severe economic inadaptability.  Indeed, at the January 2015 VA examination, the Veteran reported missing only two days of work in the past year.  The other evidence of record does not show that the Veteran actually has or that he alleged severe economic inadaptability due to his migraine headaches.  Accordingly, based on the evidence of record, the Board finds that the criteria for the highest rating of 50 percent under Diagnostic Code 8100 are not met at any time during the appeal and a staged rating is not warranted.  

Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's migraine headache disability.  The manifestations of the Veteran's migraine headaches include prostrating attacks once a month for two to four hours where the Veteran requires rest in a dark, quiet room.  Such manifestations are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's migraine headache disability.  Notably, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's migraine headache disability is before the Board and there is no indication in the record that his headaches, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his migraine headache disability prevents him from obtaining and maintaining substantially gainful employment.  Moreover, the record reflects that the Veteran is employed full time.  As such, further consideration of Rice is not warranted. 






ORDER

Entitlement to an initial rating of 30 percent for migraine headaches is granted throughout the initial evaluation period, subject to the criteria governing the award of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


